Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 9/24/21. Claims 2, 6, 10 and 13 have been canceled, claims 16 – 23 have been added and claims 1, 3 – 5, 7 – 9, 11, 12 and 14 – 23 are pending.

Claim Objections
Claim 20 is objected to because of the following informality:  
In claim 20, line 3, “the a” should be reworded.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 5, 9 and 12 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 9, 11, 12, 15, 16, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0333879 A1) in view of Chen et al. (US 2020/0214001 A1).
Regarding claim 1, Yang teaches a method performed by a terminal (Figs. 12 and 17: UE) in a wireless communication system (Fig. 10), the method comprising: receiving, from a base station, configuration information including information on a first transmission interval of a first signal scheduled for a first cell, and information on a second transmission interval of a second signal scheduled for a second cell (Fig. 12; paragraph 105: cross-CC scheduling, a DL/UL grant PDCCH for scheduling of DL/UL data transmitted/received on a specific CC (i.e. SCC) and ACK/NACK information for UL data can be transmitted/received only through a specific CC; paragraph 125: FIG. 12 illustrates a case in which TAG1 UL subframe #(i+1) and TAG2 UL subframe #i overlap… a TA allocated per TAG); determining whether the first transmission interval overlaps with at least portion of the second transmission interval (paragraph 125: the UE can correctly recognize overlap of a signal of TAG1 UL subframe #(i+1) and a signal of TAG2 UL subframe #i and overlap degree); determining a priority for the first signal and a priority for the second signal, in case that the first transmission interval overlaps with the at least portion of the second transmission interval (paragraph 125: the UE can correctly recognize overlap of a signal of TAG1 UL subframe #(i+1) and a signal of TAG2 UL subframe #i and overlap degree and perform operation according to the recognition result (for example, drop one of the signals according to priority); and performing a communication with the base station (paragraph 125: the UE can correctly recognize overlap of a signal of TAG1 UL subframe #(i+1) and a signal of TAG2 UL subframe #i and overlap degree and perform operation according to the recognition result (for example, drop one of the signals according to priority). 
	Yang fails to explicitly disclose determining a dropped range of a signal with a lower priority between the first signal and the second signal based on a waveform of the signal; and performing a communication with the base station based on the determined dropped range.
	However, Chen teaches determining a dropped range of a signal with a lower priority between the first signal and the second signal based on a waveform of the paragraph 120: In addition, as described above with respect to collision between ULL communications and PUCCH in LTE, uRS may generally be prioritized over PUCCH such that communicating component 661 can drop PUCCH transmission in the colliding symbols, and/or may drop the entire TTI for PUCCH, but in some cases may prioritize PUCCH such that uRS transmissions in colliding symbols are dropped. Also described in paragraphs 99-101); and performing a communication with the base station based on the determined dropped range (see Fig. 12; paragraph 120: but in some cases may prioritize PUCCH such that uRS transmissions in colliding symbols are dropped).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s method by incorporating the teachings of Chen, for the purpose of enabling communication according to a specified technique and ensuring transmission associated with a particular signal.
Regarding claims 4, 8, 11 and 15, Yang teaches the method of claim 1, wherein the determining of whether the first transmission interval and the second transmission interval overlap further comprises comparing a timing advance (TA) for the first signal with a TA for the second signal (Fig. 12; paragraph 125: the UE can correctly recognize overlap of a signal of TAG1 UL subframe #(i+1) and a signal of TAG2 UL subframe #i and overlap degree). 
Regarding claim 5, Yang and Chen teach the same limitations described above in the rejection of claim 1. Yang further teaches the terminal (Figs. 10 and 17: UE 120) comprising: a transceiver (RF unit 126) and a controller (processor 122).
Regarding claim 9, Yang and Chen teach the same limitations described above in the rejection of claim 1. 
Regarding claim 12, Yang and Chen the same limitations described above in the rejection of claims 1 and 9. Yang further teaches the base station (Fig. 10: eNB and Fig. 17: BS 110) comprising: a transceiver (RF unit 116) and a controller (processor 112).
Regarding claims 16, 18, 20 and 22, Yang and Chen teach the method of claim 1, but Yang fails to explicitly disclose wherein, in case that the signal is the second signal, the performing of the communication comprises: identifying a waveform of the second signal; in case that the waveform of the second signal corresponds to a first waveform, transmitting, to the base station, the first signal on the first cell and a non-overlapped portion of the second signal on the second cell; and in case that the waveform of the second signal corresponds to a second waveform, transmitting, to the base station, the first signal on the first cell.  
	However, Chen teaches wherein, in case that the signal is the second signal, the performing of the communication comprises: identifying a waveform of the second signal (paragraph 120: uRS transmissions in colliding symbols); in case that the waveform of the second signal corresponds to a first waveform, transmitting, to the base station, the first signal on the first cell and a non-overlapped portion of the second signal on the second cell (paragraph 120: In addition, as described above with respect to collision between ULL communications and PUCCH in LTE, uRS may generally be prioritized over PUCCH such that communicating component 661 can drop PUCCH transmission in the colliding symbols, and/or may drop the entire TTI for PUCCH, but in some cases may prioritize PUCCH such that uRS transmissions in colliding symbols are dropped); and in case that the waveform of the second signal corresponds to a second waveform, transmitting, to the base station, the first signal on the first cell (paragraph 120: For example, where the uRS collides with PUSCH transmission in LTE, the uRS can be prioritized over the PUSCH transmission by the UE 1202 such that in colliding symbols where the uRS and PUSCH are transmitted, communicating component 661 can drop PUSCH transmission in the colliding symbols, and/or may drop the entire TTI for PUSCH).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s method by incorporating the teachings of Chen, for the purpose of enabling communication according to a specified technique and ensuring transmission associated with a particular signal.

Claims 3, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Chen as applied to claims 1, 5 and 12 above, and further in view of Ahn et al. (US 2014/0050205 A1).
Regarding claims 3, 7 and 14, Yang teaches the method of claim 1, but fails to explicitly disclose wherein the priority is determined based on at least one of a communication system of the first signal and the second signal, a sequence of the first transmission interval and the second transmission interval on the time axis, a cell of the first frequency and the second frequency, a channel type of the first signal and the second signal, a type of information included in the first signal and the second signal, a payload size of the first signal and the second signal, and a transmission power of the first signal and the second signal.
paragraph 112: The power limitation rule may be applied according to a priority for each UL channel. For example, the priority may be given in the order of a PUCCH, a PUSCH having UCI, and a PUSCH. Also described in paragraph 147). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s method by incorporating the teachings of Ahn, for the purpose of establishing channel ranking.

Claims 17, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Chen as applied to claims 16, 18, 20 and 22 above, and further in view of Tiirola et al. (US 10,225,826).
Regarding claims 17, 19, 21 and 23, Yang teaches the method of claim 16, but fails to explicitly disclose wherein the first waveform corresponds to a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-S-OFDM), and wherein the second waveform corresponds to a cyclic prefix-OFDM (CP-OFDM).
	However, Tiirola teaches wherein the first waveform corresponds to a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-S-OFDM), col. 17, lines 32-40: FIG. 6 may refer to a case where URLLC PUCCH is overlapping with eMBB PUCCH (e.g., eMBB HARQ FB) or PUSCH (eMBB uplink data), e.g., based on DFT-S-OFDM or CP-OFDM)
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s method by incorporating the teachings of Tiirola, for the purpose of enabling communication according to a specified technique and ensuring transmission associated with a particular signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462